DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021 has been entered. 
 
Allowable Subject Matter

3.	Claims 1-23 are allowed.

Examiner’s statement of reason of allowance

 4.	The following is an examiner’s statement of reasons for allowance: 
           The present invention is directed to a method for using a scrambled keypad to input authentication information. The prior art of record fails to teach or fairly suggest neither singly nor in combination a method for using a scrambled keypad to input authentication information, in the manner and combinations recited in independent claim 1, similarly recited in independent claim 20, and having the uniquely distinct features of:
                      “by operating at least one labeled key of the operable, virtual keypad through an image of at least part of a scrambled keypad which is displayed at least partially within the keypad zone, and which functions as a cover superimposed over the operable, virtual keypad such that:
the operable, virtual keypad is hidden, at least partially, by the image;”.
           Claims 2-19, and 21-23 incorporate the allowable features recited above, through dependency, and are also allowed.
            The closest prior arts, Morris et al. (U.S. 2006/0037067 A1) disclose a method of secure data communication; Feinberg et al. (U.S. 2007/0073937 A1) disclose content-aware digital media storage device; DeLine et al. (U.S. 2008/0110981 A1) disclose projected user input device for a full dispenser; and White et al. (U.S. 8,453,207 B1) disclose a method for improving the security of secret authentication data during authentication transaction.  The cited prior art does not teach or suggest, alone or in combination,
           “by operating at least one labeled key of the operable, virtual keypad through an image of at least part of a scrambled keypad which is displayed at least partially within the keypad zone, and which functions as a cover superimposed over the operable, virtual keypad such that:
                      the operable, virtual keypad is hidden, at least partially, by the image;”, in combination with the other claimed limitations.

Conclusion

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. 

           6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571)272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Peiliang Pan/
Examiner, Art Unit 2492



/TAE K KIM/Primary Examiner, Art Unit 2492